Citation Nr: 0602534	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  00-09 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
head injury, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for synovitis of the 
right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for allergic 
rhinitis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for depression, 
acrophobia, memory impairment, Epstein-Barr virus, chronic 
fatigue, lupus erythematous, blurred vision, dizzy spells, 
and vertigo, as secondary to service-connected head injury.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The Board notes that in an October 2004 rating decision the 
RO granted the veteran's claim for service connection for 
headaches.  Accordingly, the issue of entitlement to service 
connection for headaches as secondary to service-connected 
head injury is now moot and not in appellate status.


REMAND

At a hearing before the undersigned Veterans Law Judge, the 
veteran stated that he was receiving Social Security 
disability benefits.  The veteran indicated that the medical 
records considered by the Social Security Administration were 
relevant to his current claims.  The Social Security medical 
records are not included in the claims files.  Since these 
records have not been obtained, and are potentially relevant 
to the veteran's claims, they should be obtained.

The veteran was provided a VA brain examination in September 
2004, and a VA general medical examination in October 1994.  
The veteran was also afforded a VA outpatient psychiatric 
examination in October 2004.  The veteran was not provided a 
supplemental statement of the case subsequent to these 
examinations.  The RO must review these examination reports 
and issue a supplemental statement of the case prior to Board 
review of the veteran's claim for an increased rating for 
residuals of a head injury, his claim for service connection 
for PTSD, and his claim for service connection for 
depression, acrophobia, memory impairment, Epstein-Barr 
virus, chronic fatigue, lupus erythematous, blurred vision, 
dizzy spells, and vertigo, as secondary to service-connected 
head injury.

The May 1997 rating decision granted the veteran an increased 
rating of 10 percent for tinnitus, and denied the veteran's 
claim for a compensable rating for allergic rhinitis.  In 
July 1997, the veteran submitted a notice of disagreement 
with respect to the disability ratings assigned for his 
tinnitus and allergic rhinitis disabilities.  The veteran has 
not been issued a statement of the case with respect to these 
matters.  Since there has been an initial RO adjudication of 
these claims and a notice of disagreement, the claimant is 
entitled to a statement of the case, and the current lack of 
a statement of the case is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2005); see also Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board notes that the RO did provide the veteran 
proper VCAA notice with respect to his claims for increased 
ratings for tinnitus and allergic rhinitis in a November 2003 
letter.  

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC) for the following 
actions:


1.  The RO or the AMC should request that 
the veteran submit any pertinent evidence 
in his possession that has not already 
been provided and to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess other 
records, not already of record, 
pertaining to treatment or evaluation of 
any of the disabilities at issue.    With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request.  Regardless of the 
veteran's response, the RO should obtain 
copies of the veteran's VA treatment 
records dated from January 2004 to 
present.  

2.  If the RO or the AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  The RO or the AMC should also obtain 
a copy of all Social Security 
Administration disability determinations 
for the veteran, as well as the medical 
records considered in making such 
determinations.

4.  The RO or the AMC should schedule the 
veteran for an appropriate VA examination 
to determine the nature and extent of his 
residuals of a head injury.  The examiner 
should determine if the veteran currently 
experiences depression, acrophobia, 
memory impairment, Epstein-Barr virus, 
chronic fatigue, lupus erythematous, 
blurred vision, dizzy spells, and/or 
vertigo.  If any of these symptoms or 
disorders are found to be present, the 
examiner should express an opinion as to 
whether there is a 50 percent or better 
probability that the symptom or disorder 
is related to the veteran's head injury 
in service. 

5.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full.  In particular, the RO or the AMC 
should ensure that the VA examination 
report complies fully with the above 
instructions, if it does not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case must address all 
evidence submitted since the July 2004 
supplemental statement of the case, 
including the September and October 2004 
VA examination reports.

8.  The RO or the AMC must provide the 
veteran a statement of the case with 
respect to his claims for an increased 
rating for tinnitus and for an increased 
rating for allergic rhinitis.  The 
veteran must also be informed of the 
requirements to perfect an appeal with 
respect to these issues.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

